 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MARTHA BARAJAS DE TEJEDA,                          Case No. 1:18-cv-01699-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        LONG FORM APPLICATION TO
13          v.                                          PROCEED WITHOUT PREPAYMENT OF
                                                        FEES
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 2)
15                  Defendant.
                                                        TWENTY DAY DEADLINE
16

17          Plaintiff Martha Barajas De Tejeda (“Plaintiff”) seeks judicial review of a final decision

18 of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her

19 application for disability benefits pursuant to the Social Security Act. Plaintiff did not pay the
20 filing fee in this action and instead filed an application to proceed without prepayment of fees

21 pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Upon review of Plaintiff’s application, she indicates

22 that she relies on her husband for full financial support, and that he pays all of her expenses.

23 (ECF No. 2.) The Court is unable to determine if Plaintiff is entitled to proceed without

24 prepayment of fees in this action without additional information.

25          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

26 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is
27 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

28 full.


                                                    1
 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s Application to Proceed Without Prepayment of Fees is DENIED

 3                  without prejudice;

 4          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 5                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 6          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 7                  $400.00 filing fee for this action, or (2) complete and file the Application to

 8                  Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

 9                  239; and

10          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

11
     IT IS SO ORDERED.
12

13 Dated:        December 17, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
